Title: To Thomas Jefferson from Edmund Randolph, 8 September 1805
From: Randolph, Edmund
To: Jefferson, Thomas


                  
                     Richmond Sepr. 8. 1805.
                  
                  Edm: Randolph presents his respectful compliments to Mr. Jefferson; and will thank him to assign to Colo. Wilson Cary Nicholas the order on Mr. Robinson’s admrs, concerning which E. Randolph took the liberty of writing to him the other day; as Colo. Nicholas is now intitled to the balance.
               